 



Exhibit 10.1
SETTLEMENT AGREEMENT
     This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
March 19, 2008, by and among Capital Senior Living Corporation, a Delaware
corporation (“Capital Senior”); West Creek Capital, LLC, a Delaware limited
liability company (“West Creek”); Harvey Hanerfeld (“Hanerfeld”); and Roger
Feldman (“Feldman” and, together with Hanerfeld and West Creek, the “West Creek
Parties”).
RECITALS
     WHEREAS, West Creek has indicated that it may solicit proxies in connection
with Capital Senior’s 2008 annual meeting of stockholders (the “2008 Annual
Meeting”); and
     WHEREAS, among other things, Capital Senior is willing to add to its board
of directors (the “Board”) certain individuals jointly selected with West Creek
and to create a Special Committee of the Board (the “Special Committee”), and,
subject to the terms and conditions of this agreement, West Creek is willing to
forbear from soliciting proxies in connection with the 2008 Annual Meeting;
     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
AGREEMENTS
     Section 1.1. Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
     “2009 Annual Meeting” shall mean the annual meeting of Capital Senior’s
stockholders to be held in 2009, or any special meeting of stockholders held in
lieu thereof at which directors are to be elected to the Board.
     “Affiliate” shall mean (a) with respect to any Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person and (b) any
officers, directors or members of West Creek.
     “Common Stock” shall mean the common stock, par value $.01 per share, of
Capital Senior.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Governmental or Regulatory Authority” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city or other political subdivision, or any stock exchange or market in which
the Common Stock is listed for trading or traded.

 



--------------------------------------------------------------------------------



 



     “Management Proposal” shall mean a proposal presented by the Board for
consideration at an annual meeting of Capital Senior’s stockholders that is
anything other than the election of directors or ratification of the appointment
of Capital Senior’s independent auditors.
     “Person” shall mean any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act.
     “Resignation Date” shall mean the first date on which (i) any of the West
Creek Parties or any other member of the West Creek Group shall engage in, or
announce an intention to engage in, any Restricted Activity with respect to the
election of directors at the 2009 Annual Meeting or (ii) the West Creek Parties
and their Affiliates own fewer than 500,000 shares of Common Stock.
     “Restricted Activity” shall mean (i) soliciting proxies or consents for the
voting of any shares of Common Stock or otherwise becoming a “participant,”
directly or indirectly, in any “solicitation” of “proxies” or consents to vote,
or becoming a “participant” in any “election contest” involving Capital Senior
(all terms used herein and defined in Regulation 14A under the Exchange Act
having the meanings assigned to them therein), (ii) seeking to advise or
influence any person with respect to the voting of any shares of Common Stock in
a manner other than as recommended by the Board, (iii) initiating, proposing or
otherwise “soliciting” Capital Senior stockholders for the approval of
shareholder proposals, (iv) otherwise communicating with Capital Senior’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act,
(v) otherwise engaging in any course of conduct with the purpose of causing any
other stockholder of Capital Senior to vote contrary to the recommendation of
the Board on any matter presented to Capital Senior’s stockholders for their
vote or (vi) otherwise acting, directly or indirectly, alone or in concert with
others, to seek to control or influence the management, the Board, policies or
affairs of Capital Senior, other than through Hanerfeld solely in his capacity
as a member of the Board. Notwithstanding the foregoing, no activity specified
in any of the foregoing clauses (ii) through (vi) inclusive shall, with respect
only to a Management Proposal, be deemed to be a Restricted Activity during the
Solicitation Period for the 2008 Annual Meeting. For the avoidance of doubt, any
of the activities specified in the any of the foregoing clauses (ii) through
(vi) inclusive shall, during the Solicitation Period for the 2008 Annual
Meeting, be deemed to be Restricted Activities to the extent they are taken with
respect to any matter considered at such annual meeting that is not a Management
Proposal.
     “Solicitation Period” shall mean, with respect to any annual meeting of
Capital Senior’s stockholders, the time period from (A) the earlier of (i) the
time when notice of such annual meeting is given by Capital Senior or (ii) such
earlier time, if any, as Capital Senior shall publicly announce or disclose an
intention to present a Management Proposal at such annual meeting to (B) the
conclusion of such annual meeting.
     “West Creek Group” shall mean (a) the West Creek Parties; (b) any and all
Affiliates of any West Creek Party, (c) any Person as to which beneficial
ownership of Common Stock, directly or indirectly, is controlled or shared by a
West Creek Party; (d) any then-current officers, directors or managing members
(or Persons serving in equivalent capacities) of any Person described in clauses
(a)

2



--------------------------------------------------------------------------------



 



or (b) above; and (e) with respect to any Person described in clauses (a) or (b)
above who is an individual, (i) any and all immediate family members of such
Person, (ii) the heirs, executors, personal representatives and administrators
of such Person, (iii) any and all trusts established for the benefit of such
Person and (iv) any and all charitable foundations the investment decisions of
which are controlled by such Person.
     Section 1.2. Board Composition Matters; Nominations at 2008 Annual Meeting.
     (a) Capital Senior shall as promptly as practicable, and in any event
within five business days after the date hereof, take all action necessary
(including the calling of a special meeting of the Board to approve such
actions) to:
     (i) expand the size of the Board so as to create two new directorships on
the Board in accordance with Article Five of its Amended and Restated
Certificate of Incorporation and Article Three of its Amended and Restated
By-Laws, and
     (ii) appoint Hanerfeld and Peter Martin (“Martin” and, together with
Hanerfeld, the “New Directors”) to fill such newly-created directorships, with
Hanerfeld serving a term that expires in 2010 and Martin serving a term that
expires in 2008.
     (b) At the 2008 Annual Meeting, Capital Senior shall nominate three
individuals, one of whom shall be Martin (such three individuals, the “2008
Nominees”), to serve as directors for terms expiring in 2011. Capital Senior
shall use its reasonable best efforts to cause the election of the 2008 Nominees
at the 2008 Annual Meeting, including, without limitation, recommending that
Capital Senior’s stockholders vote in favor of the election of the 2008 Nominees
at such annual meeting and voting the shares of Common Stock represented by all
proxies granted by stockholders in connection with the solicitation of proxies
by the Board in connection with such meeting in favor of the 2008 Nominees,
except for such proxies that specifically indicate a vote to withhold authority
with respect to the 2008 Nominees. Capital Senior shall not, and shall use all
commercially reasonable efforts to cause its officers not to, take any position,
make any statements or take any action inconsistent with such recommendation.
West Creek agrees that, as promptly as practical following the request of
Capital Senior, West Creek shall submit to Capital Senior all information
relating to Hanerfeld (or a West Creek Replacement (as defined below), as the
case may be) required by applicable law to be included in Capital Senior’s proxy
statement seeking votes for the election of such individual as a director of
Capital Senior and such individual’s agreement to being named in Capital
Senior’s proxy statement and to serve as a director of Capital Senior if so
elected.
     (c) If at any time on or before the Resignation Date, there shall occur a
vacancy in the Board seat held by a New Director (or by any director appointed
pursuant to this Section 1.2(c)) by reason of his resignation, removal, death or
incapacity, then the Capital Senior Parties shall take all necessary action to
promptly fill such vacancy (i) with respect to Hanerfeld (or any replacement
appointed in accordance herewith), by a person (other than a principal of West
Creek in the case of a resignation on or before September 30, 2008), proposed in
writing by West Creek whom the Nominating Committee reasonably determines in
good faith meets the qualifications of the Board as then in effect (a “West
Creek Replacement”) and (ii) with respect to Martin (or any Institutional
Nominee, by a person recommended in writing by an institutional

3



--------------------------------------------------------------------------------



 



stockholder that beneficially owns more than 1,000,000 shares of Common Stock (a
“Qualified Institutional Holder”), which person (x) shall have had no prior
relationship with Capital Senior or West Creek or their respective managements
during the four years preceding his or her election and/or appointment to the
Board and (y) the Nominating Committee reasonably determines meets the
qualifications of the Board as then in effect. In connection with the foregoing
clause (i), West Creek shall promptly submit to Capital Senior the name of the
proposed West Creek Replacement, together with such information reasonably
requested by the Nominating Committee in order to make a determination if such
person meets the qualifications of the Board as then in effect, as well as such
person’s agreement to meet with Capital Senior’s Nominating Committee at their
request. In the event that the Nominating Committee reasonably determines in
good faith that any West Creek Replacement does not meet the qualifications of
the Board as then in effect, West Creek shall promptly propose in writing, and
the Nominating Committee shall promptly consider to fill such vacancy, another
West Creek Replacement to be appointed in accordance with the provisions of this
Section 1.2(c).
     (d) Capital Senior shall provide the West Creek Parties with true and
complete copies of the Form 8-K being filed with respect to this Agreement, as
well as any portion of the draft preliminary or definitive proxy statements for
the 2008 Annual Meeting that contains information regarding this Agreement, a
New Director (or any West Creek Replacement, as the case may be) or any member
of the West Creek Group. The Capital Senior Parties shall consider in good faith
any comments of the West Creek Parties and their counsel and shall use the
language, or any summary thereof that is agreed upon in the foregoing filings,
in all other filings with the Securities and Exchange Commission that disclose,
discuss, refer to or are being filed in response to or as a result of this
Agreement.
     (e) The West Creek Parties shall provide Capital Senior with true and
complete copies of the amendment to Schedule 13D being filed with respect to
this Agreement. The West Creek Parties shall consider in good faith any comments
of Capital Senior and their counsel and shall use the language, or any summary
thereof that is agreed upon in the foregoing filing, in all other filings with
the Securities and Exchange Commission that disclose, discuss, refer to or are
being filed in response to or as a result of this Agreement.
     (f) Promptly following the 2008 Annual Meeting, Hanerfeld shall be assigned
to the Board’s Nominating Committee, which shall consist of three members after
Hanerfeld joins it, and Martin shall be assigned to the Compensation Committee,
which also shall consist of three members after Martin joins it. Capital Senior
agrees that, at the direction of West Creek, either Hanerfeld or the other New
Director (or any West Creek Replacement, as the case may be) shall be appointed
to any other committee of the Board that currently exists and any committee of
the Board formed after the date hereof, provided in all such cases that
Hanerfeld or such other New Director shall meet any independence or other
requirements under applicable law or the rules of the New York Stock Exchange
for service on such committee.
     (g) Capital Senior agrees that each of the New Directors (or any West Creek
Replacement, as the case may be) shall receive (i) the benefits of director and
officer insurance, and any indemnity and exculpation arrangements available to
other directors on the Board and

4



--------------------------------------------------------------------------------



 



(ii) receive compensation for his or her service as a director equal to the
compensation received by other directors on the Board.
     (h) West Creek and Hanerfeld acknowledge and agree that the Board, in the
exercise of its fiduciary duties, may recuse Hanerfeld from any Board or Board
committee meeting or portion thereof (i) as may be required by any “conflict of
interest” policy of Capital Senior that is applicable to directors generally or
(ii) at which the Board or any such committee is evaluating and/or taking action
with respect to (A) the ownership of capital stock of Capital Senior by any
member of the West Creek Group, (B) the exercise of any of Capital Senior’s
rights or enforcement of any of the obligations under this Agreement, (C) any
transaction with any member of the West Creek Group or (D) any other matter in
which the interests of any member of the West Creek Group are adverse to those
of Capital Senior, except for such matters that are applicable to directors on
the Board generally; provided that such recusal policies shall be applied
equally to all directors on the Board in similar circumstances.
     (i) Hanerfeld agrees to serve as a director of Capital Senior, subject to
and in accordance with the provisions of this Agreement and the written policies
of (i) the Board, (ii) any committees thereof and (iii) Capital Senior, in each
case, that are applicable to Board members. Hanerfeld acknowledges that his
obligations under this Agreement are in addition to the fiduciary and common law
duties of any director of a Delaware corporation.
     (j) Notwithstanding any other provision of this Agreement to the contrary,
Hanerfeld hereby irrevocably resigns as a director of Capital Senior, effective
immediately upon the Resignation Date. Capital Senior and the West Creek Parties
agree and acknowledge that the preceding sentence shall serve as Hanerfeld’s
formal resignation delivered to Capital Senior and that no additional agreement,
notice or action shall be necessary to immediately effectuate such resignation
in accordance therewith. The West Creek Parties agree that they shall not
contest or seek to contest the validity or effectiveness of such resignation.
     (k) The parties agree that Capital Senior shall not be required to nominate
Hanerfeld or any West Creek Replacement to stand for election at the 2010 Annual
Meeting or at any other annual meeting of Capital Senior’s stockholders.
     Section 1.3. Strategic Alternatives Process. (a) Capital Senior agrees to
form the Special Committee as a committee of the Board with the full power and
authority of the Board, subject only to the limitations on power and authority
contained in Section 141(c) of the Delaware General Corporation Law and the
following sentence, to actively explore and consider for recommendation to the
Board strategic alternatives for Capital Senior, including, without limitation,
(A) a sale of Capital Senior for cash or stock, (B) a going private transaction,
(C) a restructuring of Capital Senior’s portfolio, which may include sales
and/or acquisitions of assets, (D) a merger with a private company in which
Capital Senior’s stockholders may or may not retain a majority equity interest
in the surviving entity, (E) the institution of a share buyback or dividend
(recurring or extraordinary), (F) the execution of Capital Senior’s existing
business plan without alteration, and (G) any other alternative or combination
of alternatives that has the potential to enhance shareholder value (each of the
transactions described in the foregoing

5



--------------------------------------------------------------------------------



 



clauses (A) through (G) is referred to herein as a “Strategic Transaction”). The
full Board (and not the Special Committee) shall have the sole power to approve
any Strategic Transaction.
     (b) The Special Committee shall be comprised of five members: Larry Cohen,
Jim Stroud, Jim Moore, Hanerfeld and Martin.
     (c) The Special Committee shall choose one of its members to serve as
Chairman of the Special Committee. The Chairman of the Special Committee shall
preside at all meetings of the Special Committee, shall be the principal liaison
of the Special Committee with its financial, legal and other advisors and shall
generally serve with respect to the Special Committee in a manner comparable to
the manner in which the Chairman of the Board serves with respect to the Board.
All significant directions to Capital Senior’s financial and other advisors and
all other significant actions and decisions of the Special Committee shall be
considered and approved by the Special Committee. All meetings of the Special
Committee shall be held at reasonable times and at reasonable places, and
members of the Special Committee shall be entitled to participate in meetings
telephonically.
     (d) Without limiting the generality of the first sentence of Section 1.3(a)
of this Agreement, the Special Committee shall retain an investment banking firm
as its financial advisor (the “Financial Advisor”). The investment banking firm
selected by the Special Committee as the Financial Advisor shall be a nationally
recognized investment banking firm with expertise in the senior living industry;
provided that no investment banking firm shall be retained by the Special
Committee without the approval of Hanerfeld, such approval not to be
unreasonably withheld or delayed. Any member of the Special Committee shall be
entitled to speak directly with the Financial Advisor, at such times as such
Special Committee member and the Financial Advisor shall deem necessary or
appropriate, in connection with the work of the Special Committee; provided,
however, that any such discussions with the Financial Advisor shall be reported
promptly to the full Special Committee, except for discussions that are not
significant in nature. The terms of the Financial Advisor’s engagement shall be
typical in the investment banking industry for such an assignment, including
allowing the Financial Advisor to earn a fee for executing whichever Strategic
Alternative the Board elects to pursue. The Special Committee shall approve the
terms of the Financial Advisor’s engagement; provided that no engagement letter
with the Financial Advisor shall be approved without the prior written consent
of Hanerfeld, which consent shall not be unreasonably withheld or delayed.
Capital Senior shall cooperate fully with the Financial Advisor, including by
providing the Financial Advisor with such access to non-public information, site
visits and meetings with senior management as the Financial Advisor may deem
necessary or appropriate in the performance of its duties to the Special
Committee.
     (e) Following completion of its review of Strategic Alternatives, the
Special Committee shall present a recommended Strategic Alternative to the
Board. In the event that any member of the Special Committee does not agree with
the Strategic Alternative recommended by the Special Committee to the Board,
such member of the Special Committee shall be entitled to make a separate
recommendation to the Board as to a different Strategic Alternative, and the

6



--------------------------------------------------------------------------------



 



Board shall consider and make a determination with respect to each such
Strategic Alternative presented to it by the Special Committee or any member of
the Special Committee.
     Section 1.4. Restricted Activities; Voting Agreement. (a) From the date
hereof through the completion of the 2008 Annual Meeting, no West Creek Party
shall, and each of the West Creek Parties shall use all commercially reasonable
efforts to cause each other member of the West Creek Group not to, directly or
indirectly, engage in any Restricted Activity.
          (b) The West Creek Parties shall, and shall cause each other member of
the West Creek Group as to which the West Creek Parties have voting control over
such other members’ Common Stock to, cause all shares of Common Stock
beneficially owned by each of them to be present at the 2008 Annual Meeting for
purposes of establishing a quorum and (x) to be voted for the nominees
recommended by the Board (provided such nominees are the 2008 Nominees), (y) to
be voted or not voted on all other proposals of the Board and any proposals by
other stockholders of Capital Senior not covered by clause (z) below, as each
such Person determines is appropriate, and (z) to be voted in accordance with
the recommendation of the Board on any proposals with respect to an election of
directors of any other stockholder of Capital Senior that is proposing one or
more nominees for election as director in opposition to the nominees of the
Board at any such meeting. No later than five business days prior to the 2008
Annual Meeting, the West Creek Parties shall, and shall cause each other member
of the West Creek Group as to which the West Creek Parties have voting control
over such other members’ Common Stock to, vote in accordance with this
Section 1.4(b). The West Creek Parties shall not, and shall cause each other
member of the West Creek Group not to, revoke or change any vote in connection
with the 2008 Annual Meeting unless such revocation or change is required or
permitted in accordance with the first sentence of this Section 1.4(b)(x) and
(z).
     Section 1.5. 2009 Annual Meeting. If (i) the Board approves the Strategic
Alternative recommended to it by Hanerfeld or a West Creek Replacement (whether
as part of the Special Committee’s recommendation or as a separate
recommendation) and has diligently pursued in good faith such Strategic
Alternative, and (ii) Capital Senior is in compliance in all material respects
with its public disclosure obligations under the Securities Exchange Act of
1934, then no West Creek Party shall, and each of the West Creek Parties shall
use all commercially reasonable efforts to cause each other member of the West
Creek Group not to, directly or indirectly, engage in any Restricted Activity
with respect to the election of directors at the 2009 Annual Meeting.
     Section 1.6. Joint Press Release. Promptly following the execution and
delivery of this Agreement, Capital Senior and the West Creek Parties shall
prepare and issue a joint press release. Thereafter, Capital Senior and the West
Creek Parties shall use their reasonable best efforts to consult with each other
before issuing any press release or otherwise making any public statement about
the execution or terms of this Agreement.

7



--------------------------------------------------------------------------------



 



ARTICLE II
MISCELLANEOUS PROVISIONS
     Section 2.1. Representations and Warranties.
     (a) Each of the parties hereto represents and warrants to the other parties
that:
     (i) such party has all requisite authority and power to execute and deliver
this Agreement and to consummate the transactions contemplated hereby,
     (ii) the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all required action on the part of such party and no other proceedings on the
part of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby,
     (iii) the Agreement has been duly and validly executed and delivered by
such party and constitutes the valid and binding obligation of such party
enforceable against such party in accordance with their respective terms, and
     (iv) this Agreement will not result in a violation of any terms or
provisions of any agreements to which such Person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party.
     (b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.
     Section 2.2. General.
     (a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, personal
representatives and assigns of the parties hereto.
     (b) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.
     (c) This Agreement may be signed in counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same Agreement.
     (d) All notices and other communications required or permitted hereunder
shall be effective upon receipt and shall be in writing and may be delivered in
person, by telecopy,

8



--------------------------------------------------------------------------------



 



electronic mail, express delivery service or U.S. overnight mail, addressed to
the party to be notified at the respective addresses set forth below, or at such
other addresses which may hereinafter be designated in writing:
If to Capital Senior:
Capital Senior Living Corporation
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254
Attention: James A. Stroud, Chairman
Fax No.: 972-770-5666
email: jastroud@capitalsenior.com
with copies to:
Capital Senior Living Corporation
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254
Attention: Lawrence A. Cohen, Chief Executive Officer
Fax No.: 212-551-1774
email: lcohen@capitalsenior.com
and
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Michael A. Schwartz
Fax No.: 212-728-9267
email: mschwartz@willkie.com
If to West Creek:
West Creek Capital, LLC
1919 Pennsylvania Avenue, N.W., Ste. 725
Washington, DC 20006
Attention: Jacqueline Manger
Fax No.: 202-466-5918
email: jmchamp@westcreek.com
with a copy to:
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: Scott Zimmerman
Fax No.: 212-698-3599
email: scott.zimmerman@dechert.com

9



--------------------------------------------------------------------------------



 



     (e) This Agreement and the legal relations hereunder between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and performed therein, without
giving effect to the principles of conflicts of law thereof.
     (f) Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.
     (g) It is hereby agreed and acknowledged that it will be impossible to
measure in money the damages that would be suffered if the parties fail to
comply with any of the obligations herein imposed on them and that in the event
of any such failure, an aggrieved person will be irreparably damaged and will
not have an adequate remedy at law. Any such person, therefore, shall be
entitled to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond, and, if any action should be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law.
     (h) Each party hereto shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (i) Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Delaware and of the United States of America, in each case located in the County
of New Castle, for any action, proceeding or investigation in any court or
before any governmental authority arising out of or relating to this Agreement
and the transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware or the United States
of America, in each case located in the County of New Castle, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.
[Remainder of page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

                  CAPITAL SENIOR LIVING CORPORATION    
 
           
 
  By:   /s/ James A. Stroud
 
   
 
  Name:   James A. Stroud    
 
  Title:   Chairman of the Company    
 
                WEST CREEK CAPITAL, LLC    
 
           
 
  By:   /s/ Harvey Hanerfeld    
 
           
 
  Name:   Harvey Hanerfeld    
 
  Title:   Managing Member    
 
                /s/ Harvey Hanerfeld                   Harvey Hanerfeld    
 
                /s/ Roger Feldman                   Roger Feldman    

11